Case: 4:18-cr-00082-AGF-PLC Doc. #: 114 Filed: 08/05/19 Page: 1 of 2 PageID #: 258



                              IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF MISSOURI
                                        EASTERN DIVISION

 UNITED STATES OF AMERICA,                    )
                                              )
                Plaintiff,                    )
                                              )
 v.                                           )      Case No. 4:18 CR 82 AGF/PLC
                                              )
 KAYLA BRIDGES,                               )
                                              )
                Defendant.                    )

      DEFENDANT’S MOTION TO BE RELEASED ON BOND UPON COMPLETION OF
              THE BUREAU OF PRISONS EVALUATION AND REPORT

         COMES NOW Defendant, by and through counsel, and hereby moves that she be placed

 back on pre-trial release upon the completion of the competency restoration evaluation and

 report. In support of this Motion, Defendant states the following:

         1. Prior to her commitment to the Bureau of Prisons on or about April 26, 2019,

            Defendant was on pre-trial release pursuant to a Court Order dated June 19, 2018.

         2. Defendant was allowed to self-surrender to the Bureau of Prisons and did in fact

            report to FMC Carswell as directed on April 26, 2019.

         3. The current Court Order (Doc. 102) directs that Defendant be hospitalized for

            evaluation and treatment for a reasonable period of time, not to exceed four months,

            which will expire on August 24, 2019.

         4. In the event that the Bureau of Prisons does not request additional time to complete

            said evaluation, Defendant is requesting that the Court enter an order allowing her to

            be released back onto pre-trial supervision with previous conditions to remain in

            place.

         5. Defendant requests that said Order include language that upon the completion of the

            evaluation, she be released to her family from FMC Carswell in Fort Worth, Texas.
Case: 4:18-cr-00082-AGF-PLC Doc. #: 114 Filed: 08/05/19 Page: 2 of 2 PageID #: 259



        6. To counsel’s knowledge, Defendant has not incurred any bond violations since the

            report dated October 3, 2018 and was doing well on pre-trial release.

        7. Defendant does not pose a flight risk as she has been able to attend all required court

            dates and in fact successfully self-surrendered in Texas when ordered to do so.

        8. Defendant does not pose a risk of danger to the community in that she has shown her

            ability to successfully follow pre-trial supervision’s conditions for an extended period

            of time.

        WHEREFORE, for the foregoing reasons, Defendant requests that this Court enter an

 Order that upon the completion of the evaluation and treatment of Defendant, she be released to

 the custody of her family and placed back on pre-trial release pursuant to the prior conditions of

 supervision.

                                               Respectfully submitted,

                                                      /s/ Teneil Kellerman
                                               Teneil Kellerman, #52971MO
                                               GROWE EISEN KARLEN EILERTS
                                               120 S. Central, Ste 150
                                               St. Louis, MO 63105
                                               314-725-1912/ fax 314-261-7326
                                               teneil@groweeisen.com
                                               ATTORNEY FOR DEFENDANT

                                  CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on this 5th day of August, 2019, the foregoing was
 electronically filed with the Clerk of Court, therefore to be served electronically by operation of
 the Court’s electronic filing system upon all parties including:

                                          Rob Livergood
                                     Assistant U.S. Attorney
                                 Thomas Eagleton U.S. Courthouse
                                   111 S. 10th Street, 20th Floor
                                       St. Louis, MO 63102

                                                       /s/ Teneil Kellerman
